          Case 1:18-cr-00123-DMT Document 53 Filed 10/12/18 Page 1 of 1




United States of America

          vs                                                   Case No: 1:18CR00123

James Windy Boy



                               REPORT OF NONCOMPLIANCE
On August 17, 2018, the defendant first met with this officer and provided an urine sample positive for
alcohol. The defendant admitted use.

On August 25, 2018, the defendant was a vehicle passenger when his codefendant and girlfriend, Kayla
Keyes, was arrested for Driving Under the Influence by MHA Nation Highway Patrol (New Town, ND).
The defendant was also intoxicated and was instructed to walk home.

Intervention/Sanction Imposed or Recommended by U.S. Probation/Pretrial Officer:

The defendant has been warned about the consequences if he continues to consume alcohol. He was
encouraged to obtain a substance abuse evaluation and/or attend support meetings in his community to
establish his sobriety.



                                                       Respectfully submitted,



                                                       ______________________________________

                                                     /s/ Allison M. Gehringer
                                                     U.S. Probation & Pretrial Services
                                                     Date: October 10, 2018
